DETAILED ACTION
This office action is response to an amendment filed on 12/09/2021.
Response to Amendment
1.	Claims 1, 7, 9 and 19 are amended. 
2.	Claims 21-26 have been added. 
Response to Arguments
Applicant's arguments filed on 12/09/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pages 13-16 in the remarks about not teaching amended independent claims 1 and 9 by Cao and withdrawing the rejections. Examiner disagrees with the applicant. The examiner’s interpretations for claims 1 and 9 are a base station (BS) receives backhaul data via a backhaul node using a first resource, receives form a user equipment (UE) a service data via a service signal using a second resource, the first radio resource and the second resource are comprised of time domain or frequency domain or time and frequency domain, and the first and second radio resources either partially or fully overlap with each other. Cao’s teaching in fig. 3, element 307, in paragraph 68 about using BS  307 is equated to a backhaul node, providing backhaul for BS 1 and BS 2 by BS 3 via backhaul connection 308 in the same paragraph is interpreted as gateway 309 receives information form backhaul haul node BS 3 via backhaul connection 308, his teaching in fig. 3, element 304b and 306b, paragraph 69 about using LTE connection 304b and 306 b with 900 MHz frequency is interpreted as using 900MHz LTE bandwidth or first frequency, his teaching in paragraph 23 about requesting GRE tunnels, or IPSEC tunnels, or bearers, or  LTE The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Belghoul’s in combination with Cao teach claimed invention. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 19 are rejected under 35 U.S.C 10 2(a) (2) as being anticipated by Cao et al. (hereinafter, “Cao”; 20160212755).
In reference to claim 7, 
Cao teaches a communications method implemented by a backhaul node and comprising: transmitting (paragraph 66,proxy through traffic will pass teaches transmitting by a back haul node (described in paragraph 65)), backhaul data (paragraph 23, requesting GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels is interpreted as using GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels requested message or data); to a first wireless access device and using a first radio resource (paragraph 66, proxy through traffic will pass teaches to the gate way or first wireless device, 204 a-b or 206a-b are equated to first radio resource ), 
wherein the first radio resource (paragraph 66,204 a-b or 206a-b are equated to first radio resources); is for communicating service data between the first paragraph 28, is interpreted as communicating Eps bearer or service data from a terminal to  a gateway or first wireless access device), wherein the first radio resource comprises a time domain resource or a frequency domain resource for wireless transmission (paragraph 66,204 a-b or 206a-b are equated to bandwidth or frequency domain); and 
wherein the backhaul node does not provide a transmission service of the service data for the terminal (paragraph 20, mesh nodes are equated to backhaul nodes, HTTP request is equated to service data performing HTTP range request between mesh nodes and providing backhaul by a first mesh node to a second mesh node is interpreted as a backhaul node provide service data to another back haul nodes not for terminal).
In reference to claim 19, 
Cao teaches a backhaul node comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the backhaul node to(fig. 5, element 504 and 502, paragraph 76 and 81 together teach this limitation): 
transmit backhaul data to a first wireless access device and using a first radio resource, wherein the first radio resource is for communicating service data between the first wireless access device and a terminal, wherein the first radio resource comprises a time domain resource or a frequency domain resources for wireless transmission , and wherein the backhaul node does not provide a this limitations  are identical to claim 7, therefore, they are rejected as claim 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15 and 21-26 are rejected under 35 U.S.C 103 (a) as being unpatentable over Cao et al. (hereinafter, “Cao”; 20160212755) in view of Belghoul (hereinafter, “Belghoul”; 20170135147).
In reference to claim 1,
Cao teaches a communications method implemented by a first wireless access device and comprising: receiving, from a backhaul node (fig. 3, element 307, paragraph 68, lines 1-11, BS  307 is equated to a backhaul node, providing backhaul for BS 1 and BS 2 by BS 3 via backhaul connection 308 is interpreted as gateway 309 receives information form backhaul haul node BS 3 via backhaul connection 308); and using a first radio resource (fig. 3, element 304b and 306b, paragraph 69,lines 1-14, using LTE connection 304b and 306 b with 900 MHz frequency is interpreted as using 900MHz LTE bandwidth or first frequency),a first backhaul signal comprising backhaul data (paragraph 23, requesting GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels is interpreted as using GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels requested message or first backhaul data); and
receiving, from a terminal, independent of the backhaul node, and using a second radio resource (paragraph 25, using virtual network interface is read as independent of backhaul node, paragraph 69, traffic will pass on its way is also read as gateway receives form a terminal, fig. 3, element 304 or 306, WI-FI is equated to second resource), a first service signal comprising service data (paragraph 20, receiving HTTP request from an UE is read as sending first service data (by the UE)),
wherein the first radio resource and the second radio resource each comprise a time domain resource, a frequency domain resource (fig. 3, elements 304a-b, 306-a-b, LTE is equated to first and Wi-Fi are interpreted as first and second bandwidths or frequency domains), or both a time domain resource and a frequency domain resource for wireless transmission, and 
Cao does not teach explicitly about wherein the first radio resource is partially or completely the same as the second radio resource.
Belghoul teaches wherein the first radio resource is partially or completely the same as the second radio resource (paragraph 82, WI-FI is equated to first and LTE is equated to second technology, paragraph 87, radio resources is equated to LTE or first radio as well as Wi-Fi or second radio resources, fig. 8, element 818, paragraph 81,having overlapping or one cell within another cell as shown in figure 8 is interpreted as having Wi-Fi frequency partially the same as the LTE frequency resources).
 modify Cao to use a first radio resource is partially or completely the same as the second radio resource as taught by Belghoul because it would allow temporary suspension and resumption of radio resource aggregation for evading overlapping resources.  
In reference to claim 9, 
Cao teaches a first wireless access device, comprising: a first antenna a second antenna (fig. 6, elements 612, 614, paragraph 82); and a communications interface (fig. 6, element 602, processor, paragraph 82); coupled to the first antenna and the second antenna and configured to (fig. 6, element 600, paragraph 82 teaches this limitation):
 receive, from a backhaul node, through the first antenna, and using a first radio resource, a first backhaul signal comprising backhaul data; and receive, from a terminal, independent of the backhaul node, through the second antenna, and using a second radio resource, a first service signal comprising, service data sent, wherein the first radio resource and the second radio resource each comprise a time domain resource a frequency domain resource, or both a time domain resource and a frequency domain resource for wireless transmission(this limitation is identical to claim 1,therefore, it is rejected as claim 1), and 
Cao does not teach explicitly about wherein the first radio resource is partially or completely the same as the second radio resource.
Belghoul teaches wherein the first radio resource is partially or completely the same as the second radio resource (this limitation is identical to claim 1, therefore, it is rejected as claim 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to use a first radio resource is partially or completely the same as the second radio resource as taught by Belghoul because it would allow temporary suspension and resumption of radio resource aggregation for evading overlapping resources.  
In reference to claim 21, 
Cao teaches further comprising further receiving the first backhaul signal through a first antenna (paragraph 68, using backhaul connection is interpreted as using backhaul communication or receiving a backhaul signal, paragraph 77, using radio transceivers explicitly teaches using an antenna for backhaul communication).
In reference to claim 22, 
Cao teaches wherein the first antenna 1st a directional antenna (paragraph 77, using radio transceivers is interpreted as using a directional antenna).
In reference to claim 23, 
Cao teaches further comprising further receiving the first service signal through a second antenna (paragraph 20, receiving HTTP request from a UE is read as sending first service data (by the UE), paragraph 77, using transceivers explicitly teaches using an antenna or second antenna for communication or receiving service data).
In reference to claims 15 and 24, 
Cao teaches wherein the second antenna is an omnidirectional antenna (paragraph 77, using radio transceivers is interpreted as using an omnidirectional antenna). 
In reference to claims 25 and 26, 
Cao teaches wherein the backhaul node does not provide a transmission service of the service data for the terminal (paragraph 20, mesh nodes are equated to backhaul nodes, HTTP request is equated to service data performing HTTP range request between mesh nodes and providing backhaul by a first mesh node to a second mesh node is interpreted as a backhaul node provide service data to another back haul nodes not for terminal).
Allowable Subject Matter
Claims 2-6, 8, 10-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/
 Examiner, Art Unit 2466     
                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466